
	
		I
		111th CONGRESS
		1st Session
		H. R. 3987
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Blunt (for
			 himself, Mr. Barton of Texas,
			 Mr. Burgess,
			 Mrs. Blackburn, and
			 Mr. Gingrey of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend titles XI and XVIII of the Social Security Act
		  to promote the use of health information technology to better coordinate health
		  care.
	
	
		1.Safe harbors to antikickback
			 civil penalties and criminal penalties for provision of health information
			 technology and training services
			(a)For Civil
			 PenaltiesSection 1128A of the Social Security Act (42 U.S.C.
			 1320a–7a) is amended—
				(1)in subsection (b),
			 by adding at the end the following new paragraph:
					
						(4)For purposes of
				this subsection, inducements to reduce or limit services described in paragraph
				(1) shall not include the practical or other advantages resulting from health
				information technology or related installation, maintenance, support, or
				training services.
						;
				and
				(2)in subsection (i),
			 by adding at the end the following new paragraph:
					
						(8)The term
				health information technology means hardware, software, license,
				right, intellectual property, equipment, or other information technology
				(including new versions, upgrades, and connectivity) designed or provided
				primarily for the electronic creation, maintenance, or exchange of health
				information to better coordinate care or improve health care quality,
				efficiency, or
				research.
						.
				(b)For Criminal
			 PenaltiesSection 1128B of such Act (42 U.S.C. 1320a–7b) is
			 amended—
				(1)in subsection
			 (b)(3)—
					(A)in subparagraph
			 (G), by striking and at the end;
					(B)in the
			 subparagraph (H) added by section 237(d) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2213)—
						(i)by
			 moving such subparagraph 2 ems to the left; and
						(ii)by
			 striking the period at the end and inserting a semicolon;
						(C)in the
			 subparagraph (H) added by section 431(a) of such Act (117 Stat. 2287)—
						(i)by
			 redesignating such subparagraph as subparagraph (I);
						(ii)by
			 moving such subparagraph 2 ems to the left; and
						(iii)by
			 striking the period at the end and inserting ; and; and
						(D)by adding at the
			 end the following new subparagraph:
						
							(J)any nonmonetary
				remuneration (in the form of health information technology, as defined in
				section 1128A(i)(8), or related installation, maintenance, support, or training
				services) made to a person by a specified entity (as defined in subsection (g))
				if—
								(i)the provision of
				such remuneration is without an agreement between the parties or legal
				condition that—
									(I)limits or
				restricts the use of the health information technology to services provided by
				the physician to individuals receiving services at the specified entity;
									(II)limits or
				restricts the use of the health information technology in conjunction with
				other health information technology; or
									(III)conditions the
				provision of such remuneration on the referral of patients or business to the
				specified entity;
									(ii)such remuneration
				is arranged for in a written agreement that is signed by the parties involved
				(or their representatives) and that specifies the remuneration solicited or
				received (or offered or paid) and states that the provision of such
				remuneration is made for the primary purpose of better coordination of care or
				improvement of health quality, efficiency, or research; and
								(iii)the specified
				entity providing the remuneration (or a representative of such entity) has not
				taken any action to disable any basic feature of any hardware or software
				component of such remuneration that would permit
				interoperability.
								;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(g)Specified entity
				definedFor purposes of subsection (b)(3)(J), the term
				specified entity means an entity that is a hospital, group
				practice, prescription drug plan sponsor, a Medicare Advantage organization, or
				any other such entity specified by the Secretary, considering the goals and
				objectives of this section, as well as the goals to better coordinate the
				delivery of health care and to promote the adoption and use of health
				information
				technology.
						.
				(c)Effective Date
			 and Effect on State Laws
				(1)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that is 120 days after the date of the enactment of this
			 Act.
				(2)Preemption of
			 state lawsNo State (as defined in section 1101(a) of the Social
			 Security Act (42 U.S.C. 1301(a)) for purposes of title XI of such Act) shall
			 have in effect a State law that imposes a criminal or civil penalty for a
			 transaction described in section 1128A(b)(4) or section 1128B(b)(3)(J) of such
			 Act, as added by subsections (a)(1) and (b), respectively, if the conditions
			 described in the respective provision, with respect to such transaction, are
			 met.
				(d)Study and Report
			 To Assess Effect of Safe Harbors on Health System
				(1)In
			 generalThe Secretary of Health and Human Services shall conduct
			 a study to determine the impact of each of the safe harbors described in
			 paragraph (3). In particular, the study shall examine the following:
					(A)The effectiveness
			 of each safe harbor in increasing the adoption of health information
			 technology.
					(B)The types of
			 health information technology provided under each safe harbor.
					(C)The extent to
			 which the financial or other business relationships between providers under
			 each safe harbor have changed as a result of the safe harbor in a way that
			 adversely affects or benefits the health care system or choices available to
			 consumers.
					(D)The impact of the
			 adoption of health information technology on health care quality, cost, and
			 access under each safe harbor.
					(2)ReportNot
			 later than three years after the effective date described in subsection (c)(1),
			 the Secretary of Health and Human Services shall submit to Congress a report on
			 the study under paragraph (1).
				(3)Safe harbors
			 describedFor purposes of paragraphs (1) and (2), the safe
			 harbors described in this paragraph are—
					(A)the safe harbor
			 under section 1128A(b)(4) of such Act (42 U.S.C. 1320a–7a(b)(4)), as added by
			 subsection (a)(1); and
					(B)the safe harbor
			 under section 1128B(b)(3)(J) of such Act (42 U.S.C. 1320a–7b(b)(3)(J)), as
			 added by subsection (b).
					2.Exception to
			 limitation on certain physician referrals (under Stark) for provision of health
			 information technology and training services to health care
			 professionals
			(a)In
			 GeneralSection 1877(b) of the Social Security Act (42 U.S.C.
			 1395nn(b)) is amended by adding at the end the following new paragraph:
				
					(6)Information
				technology and training services
						(A)In
				generalAny nonmonetary remuneration (in the form of health
				information technology or related installation, maintenance, support or
				training services) made by a specified entity to a physician if—
							(i)the provision of
				such remuneration is without an agreement between the parties or legal
				condition that—
								(I)limits or
				restricts the use of the health information technology to services provided by
				the physician to individuals receiving services at the specified entity;
								(II)limits or
				restricts the use of the health information technology in conjunction with
				other health information technology; or
								(III)conditions the
				provision of such remuneration on the referral of patients or business to the
				specified entity;
								(ii)such remuneration
				is arranged for in a written agreement that is signed by the parties involved
				(or their representatives) and that specifies the remuneration made and states
				that the provision of such remuneration is made for the primary purpose of
				better coordination of care or improvement of health quality, efficiency, or
				research; and
							(iii)the specified
				entity (or a representative of such entity) has not taken any action to disable
				any basic feature of any hardware or software component of such remuneration
				that would permit interoperability.
							(B)Health
				information technology definedFor purposes of this paragraph,
				the term health information technology means hardware, software,
				license, right, intellectual property, equipment, or other information
				technology (including new versions, upgrades, and connectivity) designed or
				provided primarily for the electronic creation, maintenance, or exchange of
				health information to better coordinate care or improve health care quality,
				efficiency, or research.
						(C)Specified entity
				definedFor purposes of this paragraph, the term specified
				entity means an entity that is a hospital, group practice, prescription
				drug plan sponsor, a Medicare Advantage organization, or any other such entity
				specified by the Secretary, considering the goals and objectives of this
				section, as well as the goals to better coordinate the delivery of health care
				and to promote the adoption and use of health information
				technology.
						.
			(b)Effective Date;
			 Effect on State Laws
				(1)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 120 days after the date of the enactment of this Act.
				(2)Preemption of
			 state lawsNo State (as defined in section 1101(a) of the Social
			 Security Act (42 U.S.C. 1301(a)) for purposes of title XI of such Act) shall
			 have in effect a State law that imposes a criminal or civil penalty for a
			 transaction described in section 1877(b)(6) of such Act, as added by subsection
			 (a), if the conditions described in such section, with respect to such
			 transaction, are met.
				(c)Study and Report
			 To Assess Effect of Exception on Health System
				(1)In
			 generalThe Secretary of Health and Human Services shall conduct
			 a study to determine the impact of the exception under section 1877(b)(6) of
			 such Act (42 U.S.C. 1395nn(b)(6)), as added by subsection (a). In particular,
			 the study shall examine the following:
					(A)The effectiveness
			 of the exception in increasing the adoption of health information
			 technology.
					(B)The types of
			 health information technology provided under the exception.
					(C)The extent to
			 which the financial or other business relationships between providers under the
			 exception have changed as a result of the exception in a way that adversely
			 affects or benefits the health care system or choices available to
			 consumers.
					(D)The impact of the
			 adoption of health information technology on health care quality, cost, and
			 access under the exception.
					(2)ReportNot
			 later than three years after the effective date described in subsection (b)(1),
			 the Secretary of Health and Human Services shall submit to Congress a report on
			 the study under paragraph (1).
				3.Rules of
			 construction regarding use of consortia
			(a)Application to
			 Safe Harbor From Criminal PenaltiesSection 1128B(b)(3) of the
			 Social Security Act (42 U.S.C. 1320a–7b(b)(3)) is amended by adding after and
			 below subparagraph (J), as added by section 1(b)(1), the following: For
			 purposes of subparagraph (J), nothing in such subparagraph shall be construed
			 as preventing a specified entity, consistent with the specific requirements of
			 such subparagraph, from forming a consortium composed of health care providers,
			 payers, employers, and other interested entities to collectively purchase and
			 donate health information technology, or from offering health care providers a
			 choice of health information technology products in order to take into account
			 the varying needs of such providers receiving such products..
			(b)Application to
			 Stark ExceptionParagraph (6) of section 1877(b) of the Social
			 Security Act (42 U.S.C. 1395nn(b)), as added by section 2(a), is amended by
			 adding at the end the following new subparagraph:
				
					(D)Rule of
				constructionFor purposes of subparagraph (A), nothing in such
				subparagraph shall be construed as preventing a specified entity, consistent
				with the specific requirements of such subparagraph, from—
						(i)forming a
				consortium composed of health care providers, payers, employers, and other
				interested entities to collectively purchase and donate health information
				technology; or
						(ii)offering health
				care providers a choice of health information technology products in order to
				take into account the varying needs of such providers receiving such
				products.
						.
			
